      Case 2:17-cv-03465-SM-JVM Document 161 Filed 01/18/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

VIVIAN PATZ, ET AL.                                                 CIVIL ACTION
     Plaintiffs
                                                                    NO. 17-3465
VERSUS
                                                                    SEC. E (MORGAN)
SUREWAY SUPERMARKET, ET AL.
    Defendants                                                      DIV. 1 (VAN MEERVELD)

      PARTIES’ JOINT MEMORANDUM REGARDING JURY VERDICT FORM

       Plaintiffs, Vivian Patz and Michael Patz, and Defendants, Sureway Supermarket, SHH

Properties, and Shelly Jambon, respectfully submit the following joint memorandum regarding the

disagreements between the parties as to the proposed jury verdict form. At this time, the parties

are filing separate proposals for the jury verdict form. However, the parties continue to work

towards a joint jury verdict form.

       With respect to Defendants’ proposed verdict form, Plaintiffs’ concerns were as follows:

       1) Defendants combined the Title VII / Pregnancy Discrimination Act and Louisiana

           Pregnancy Discrimination Act claim into one section of the verdict form (Section I),

           which Plaintiffs believe makes that instruction unwieldy and difficult to follow.

           Plaintiffs included separate sections of the verdict form for each claim in an effort to

           make the form clearer and more readable. Plaintiffs also included a breakdown of the

           types of compensatory damages available, as provided in the Fifth Circuit Pattern jury

           question for Title VII and the ADA, but those questions are missing from Defendants’

           proposed form. Plaintiffs also were concerned with Question 9 which falls under

           Defendants’ Louisiana Pregnancy Act instruction, references Title VII, but seems to

           relate to the ADA claim.


                                                1
      Case 2:17-cv-03465-SM-JVM Document 161 Filed 01/18/19 Page 2 of 3




       2) In the ADA instruction, Plaintiffs attempted to follow the applicable Fifth Circuit

           pattern jury questions and keep the instruction as clear and comprehensible as possible;

           Defendants’ ADA instruction is lengthier and Plaintiffs found it more confusing.

           Plaintiffs also object to Question 8 without seeing legal support for the “would have

           made the same decision” piece.

       3) With respect to Section III of Defendants’ proposed verdict form, Plaintiffs object to

           this approach because it merges the Fair Housing claim, the breach of contract claim,

           and the trespass claim into one long set of questions. This makes this section of the

           form very difficult to follow and fails to afford the jury a separate opportunity to

           adequately consider each of these claims.

       4) With respect to the LUTPA section of Defendants’ form, that section is substantially

           similar to Plaintiffs’ proposed section, except that Defendants’ added two mitigation of

           damages questions (Questions 5 and 6). Plaintiffs object to the inclusion of Questions

           5 and 6 as Defendants have not provided any legal support for the proposition that

           mitigation of damages is required under LUTPA.

       The Defendants object to the Plaintiffs’ proposed verdict form on grounds that Defendants’

form more-closely follows the Jury Questions suggested by the by the Fifth Circuit Pattern Civil

Jury Instructions and this Court’s findings of law in Docket Documents Nos 148 and 150.




                                                2
Case 2:17-cv-03465-SM-JVM Document 161 Filed 01/18/19 Page 3 of 3




                          Respectfully submitted,

                            /s/ Kerry A. Murphy                    _
                          Kerry A. Murphy (La. Bar No. 31382)
                          Catherine E. Lasky (La. Bar No. 28652)
                          LASKY MURPHY LLC
                          715 Girod Street, Suite 250
                          New Orleans LA 70130
                          Telephone: (504) 603-1500
                          Facsimile: (504) 603-1503

                          WILLIAM MOST
                          La. Bar No. 36914
                          201 St. Charles Ave., Suite 114
                          New Orleans, LA 70170
                          T: (504) 509-5023

                          Counsel for Plaintiffs

                          and

                             /s/ Sean R. Dawson
                          Sean R. Dawson, T.A. (LSBA# 19542)
                          William B. Gordon III (LSBA#28065)
                          STEPHENSON, CHÁVARRI & DAWSON, L.L.C.
                          400 Poydras Street, Suite 1990
                          New Orleans, Louisiana 70130
                          Tel. No. (504) 523-6496

                          Counsel for Defendants




                                 3
